UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 26, 2011 Date of Report (Date of earliest event reported) Schiff Nutrition International, Inc. (Exact name of registrant as specified in its charter) Delaware 001-14608 87-0563574 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On October 26, 2011, Schiff Nutrition International, Inc. (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”) in Salt Lake City, Utah.At the Annual Meeting, the stockholders elected ten individuals to the Board of Directors to serve until the Company’s 2012 annual meeting of stockholders and until their respective successors have been elected and qualified or until their earlier death, resignation or removal.Results were as follows: Nominee For Withheld Authority Eric Weider George F. Lengvari Tarang P. Amin Ronald L. Corey Matthew T. Hobart Michael Hyatt 193,285 Eugene B. Jones 226,095 Roger H. Kimmel William E. McGlashan, Jr. Richard G. Wolford 123,988 No other matters were subject to a vote of the Company’s stockholders at the Annual Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHIFF NUTRITION INTERNATIONAL, INC. By: /s/Joseph W. Baty Name:Joseph W. Baty Title: Executive Vice President and Chief Financial Officer Date: October 31, 2011
